Case 0:20-cv-62359-WPD Document 18-1 Entered on FLSD Docket 10/02/2020 Page 1 of 9




                  Exhibit A
   Case 0:20-cv-62359-WPD Document 18-1 Entered on FLSD Docket 10/02/2020 Page 2 of 9
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                      Western District
                                                      __________       of North
                                                                   District     Carolina
                                                                            of __________
                      JOHN CATURANO
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:20-CV-00173-MOC-DCK
           ARCHEM INTERNATIONAL CORP.,                                        )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:     MOMAR INCORPORATED c/o Cogency Global, Inc., 212 South Tryon Street, Suite 1000, Charlotte, NC 28281

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE SCHEDULE "A" ATTACHED HERETO.



  Place: Van Winkle Law Firm, 11 North Market Street,                                   Date and Time:
           Asheville, NC 28801                                                                               10/06/2020 5:00 pm

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/22/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)      ARCHEM
INTERNATIONAL CORPORATION                                                , who issues or requests this subpoena, are:
Jonathan Dunlap, Van Winkle Law Firm, 11 N. Market St., Asheville, NC, 28801, jdunlap@vwlawfirm.com,828-258-2991

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
   Case 0:20-cv-62359-WPD Document 18-1 Entered on FLSD Docket 10/02/2020 Page 3 of 9
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:20-CV-00173-MOC-DCK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
   Case 0:20-cv-62359-WPD Document 18-1 Entered on FLSD Docket 10/02/2020 Page 4 of 9
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 0:20-cv-62359-WPD Document 18-1 Entered on FLSD Docket 10/02/2020 Page 5 of 9




                                           INSTRUCTIONS

      1. Documents. If any of the documents requested have been lost, damaged, destroyed, or is
         otherwise unavailable for inclusion within your response that document shall be identified
         by author(s), addressee(s), date, subject matter, number of pages, attachments or
         appendices, all persons to whom distributed, shown or explained, all persons who had
         custody of each said document, the date of destruction, and the name and title of the person
         who ordered the destruction. All documents requested in each individual paragraph shall
         be produced. While a request in one paragraph may be more specific or limited in scope
         than a request contained in another paragraph, it in no way limits or defines the scope of
         that other paragraph.

      2. Privilege. If you redact or withhold from production any requested documents on the
         basis of any asserted privilege, including the attorney-client privilege and the work-product
         protection, you shall so indicate. Each document claimed as privileged shall be
         unambiguously described by setting forth: (1) the identity of all persons who initiated,
         received, or were privy to such documents, (2) the date of the document, (3) the subject
         matter of the document, and (4) a concise statement of the reason for asserting a privilege.

      3. Photographs. Please provide duplicates in color as applicable of photographs in lieu of
         photocopies, for which reimbursement will be made.

      4. Data. Data compilations from which data can be obtained, translated, if necessary, by you
         through detection devices into reasonably usable form, including but not limited to
         computer records, such as electronic mail, etc.

                                            DEFINITIONS

      1. DOCUMENTS: The term “documents” shall mean the original, and if not available, any
         copy of the original, of writings of every kind, manner or description, including, but not
         limited to, any abstracts, accounts, accountings, agreements, appointment books,
         appointment records, audio recordings (whether transcribed or not), balance sheets, bids,
         bid evaluations, bid summaries, bid tabulations, bills, bills of lading, blanks, books, books
         of account, cablegrams, calculations, calendars, cards, certificates, change orders, charters,
         charts, checks, communications, comments, compilations from which information can be
         obtained or translated through detection devices, computer cards, computer disks,
         computer printouts, computer programs, computer tapes, contracts, correspondence, cost
         estimates, cost records, construction progress charts, construction drawings, electronic or
         mechanical recordation in whatever medium, endorsements, entries, estimates, expenses
         accounts, expense reports, evaluations, field books, field correspondence, field
         memoranda, field notes, field orders, field reports, files, films, financial analyses, financial
         reports, financial statements, forms, graphs, handbooks, income reports, income
         statements, indices, instructions, instruments, inter-office and intra-office communications,
         invoices, itemizations, job minutes, letters, licenses, logs, magnetic tapes, mailgrams,

                                              Page 1 of 5
Case 0:20-cv-62359-WPD Document 18-1 Entered on FLSD Docket 10/02/2020 Page 6 of 9




         manuals, meeting reports, memoranda, memos, messages, microfilm, microfiche, minutes,
         moving pictures, notes, notices, opinion, order forms, orders, papers, paper memoranda,
         payroll records, permits, phonograph records, photocopies, photographs, pictures,
         planographs, plans, plats, preliminary sketches or drawings, prospectuses, publications,
         receipts, recordings, records, records of account, renderings, reports, requests, requisitions,
         resolutions, sketches, slides, specifications, statements, statistical records, studies,
         subcontracts, summaries, surveys, system analyses, tapes, telexes, telegrams, telegrams,
         teletype messages, tests, test reports, texts, time cards, time records, training manuals,
         training materials, transcripts, transcriptions or summaries of conversations, transmittal
         letters or memos, transmittals, warehouse receipts, and other electronic or mechanical
         recordings or transcripts or any other instrument or device from which information can be
         perceived, or which is used to memorialize human thought, speech, or action in “your” (as
         that term is hereinafter defined) possession, custody, control, wherever located. The term
         “document” also includes copies containing any information whatsoever in addition to that
         contained on the original, and copies which differ from the original in any way whatsoever
         as well as any and all amendments, modifications, alterations, and changes to any of the
         documents described in this request. The term “documents” shall also include all the
         attachments, enclosures or documents referred to in any document described in the request.

         If any tape, disc, cards, wire or other electronic or mechanical recording or transcript of
         any computer program is produced, such documents or devices which are necessary for the
         decoding, playing back, printing out and/or interpretation thereof, and any other documents
         or devices necessary to convert such information into a useful and usable format shall also
         be produced.

         This request shall specifically apply to any and all electronic mail(e-mail) transactions,
         including those which are not reduced to paper but remain in any computer memory storage
         system files.

      2. CORRESPONDENCE: The term “correspondence” shall mean letters, memoranda, notes,
         cards, postcards, mailers, emails, email attachments, direct messaging, instant messaging,
         text messages, SMS messages, electronic correspondence, and any other forms of
         electronic communication.

      3. “RELATING TO” OR “RELATE TO”: The terms “relating to” and “relate to” mean to
         constitute, refer to, reflect, mention, evidence, concern, pertain to, identify, or in any way
         logically or factually connected with the matter discussed.

      4. PLAINTIFF: The term “Plaintiff” or “CATURANO” means John Caturano, an individual,
         together with his attorneys, and any other persons acting or purporting to act for or on
         behalf of the foregoing.

      5. DEFENDANT: The term “Defendant” or “ARMCHEM” means Armchem International
         Corporation, together with its attorneys, and any other persons acting or purporting to act


                                              Page 2 of 5
Case 0:20-cv-62359-WPD Document 18-1 Entered on FLSD Docket 10/02/2020 Page 7 of 9




         for or on behalf of the foregoing. ARMCHEM includes affiliates such as Handi Clean
         Products, Incorporated.

      6. PERSON: The term “person” includes, but is not limited to, an individual, partnership,
         joint venture, corporation, business association nor any other legal form or entity.

      7. YOU, YOURSELF, YOUR: The terms “you”, “yourself”, and “your” refer to the person
         or entity responding to the Request for Production of Documents.

      8. AND, OR: The terms “and” and “or” also have the meaning “and/or.”

      9. INCLUDING, INCLUDES: The terms “including” or “includes” shall mean “including
         without limitation.”

      10. MOMAR: The term “MOMAR” shall mean MOMAR, INCORPORATED a Georgia
          Corporation, registered in Florida as MOMAR INC., with Employer Identification Number
          XX-XXXXXXX, together with its affiliates, agents, and employees, and any other persons
          and/or entities acting or purporting to act for or on behalf of the foregoing.




                                           Page 3 of 5
Case 0:20-cv-62359-WPD Document 18-1 Entered on FLSD Docket 10/02/2020 Page 8 of 9




                                       SCHEDULE “A”

         1.   Any and all correspondence, including electronic correspondence, reflecting
              communications between JOHN CATURANO (hereinafter “CATURANO”) and
              or MOMAR, INCORPORATED (hereinafter “MOMAR”) from January 1, 2019 to
              the present with MOMAR.

         2.   Any and all agreements including, without limitation, employment agreements,
              compensation agreements, and hiring documents, negotiated, drafted, modified,
              revised, altered, executed or entered into between MOMAR and the following
              individuals:
              a. John Caturano
              b. Russell Pennington
              c. Andrew McEachern
              d. And any other person who is or was employed by MOMAR on or after January
                  1, 2019 who was also employed by ARMCHEM within the past three years.

         3.   All Personnel files, records, and documents, to include, without limitation, resumes,
              IRS tax election and/or withholdings forms, payroll/compensation information,
              employee benefits forms, disciplinary action forms, attendance records, references
              and background checks of the following individuals:
              a. John Caturano
              b. Russell Pennington
              c. Andrew McEachern
              d. And any other person who is or was employed by MOMAR on or after January
                  1, 2019 who was also employed by ARMCHEM within the past three years.

         4.   Documents evidencing MOMAR’s              acknowledgement       of   CATURANO’s
              employment with ARMCHEM.

         5.   Documents evidencing the following individuals’ sales while working with
              MOMAR, including sales reports, commission reports, invoices, bill of sales or the
              like for the following individuals:
              a. John Caturano
              b. Russell Pennington
              c. Andrew McEachern

         6.   Documents evidencing CATURANO’s sales and customer contact information
              while affiliated with MOMAR.

         7.   Lists and catalogs of products sold for MOMAR by the following individuals:
              a. John Caturano
              b. Russell Pennington


                                          Page 4 of 5
Case 0:20-cv-62359-WPD Document 18-1 Entered on FLSD Docket 10/02/2020 Page 9 of 9




               c. Andrew McEachern

         8.    MOMAR’S employee manuals, regulations, guidelines, or other guidance materials
               provided to all MOMAR employees.

         9.    Documents evidencing CATURANO’s communications in acquiring customers for
               or on behalf of MOMAR.

         10.   Documents evidencing MOMAR’S advertising communications, or the like used
               to solicit customers.




                                         Page 5 of 5
